         Case 6:20-cv-00881-ADA Document 98 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SONOS, INC.,                  §
                  Plaintiff,  §
                              §          6-20-CV-00881-ADA
v.                            §
                              §
GOOGLE LLC,                   §
            Defendant.        §
                              §
             ORDER RESCHEDULING MARKMAN HEARING

       IT IS HEREBY ORDERED that the MARKMAN HEARING BY ZOOM in the above

entitled and numbered case that was previously set for Friday, August 6, 2021 has been

rescheduled and is now set for on TUESDAY, AUGUST 10, 2021 AT 9:30AM. An email will

be sent with the Zoom link.

SIGNED this 2nd day of August, 2021.




                                  ALAN D ALBRIGHT
                                  UNITED STATES DISTRICT JUDGE
